GARTH, Circuit Judge,
dissenting:
The narrow issue presented by this case is whether release of a transcript within days of a post-trial in camera interview of jurors satisfies the constitutional values of openness to the public. The majority has said that it does not. See ante at 842. I believe that, to *843the extent that a right of access exists, it does. Because I am of the view that all First Amendment concerns were met by the delivery of a timely transcript, and that sound constitutional doctrine does not favor expanding constitutional rules beyond that which is required, I am obliged to dissent from the judgment of the majority.
I.
My thesis is a simple one. Even accepting without deciding that there is the same right of access in a post-trial juror interview context as has been held in the trial proceeding itself1, that access, in my view, has been afforded when a transcript of a post-trial jury interview has been furnished to the press within a reasonable time of the in camera interview. As the Fifth Circuit has observed in the mid-trial jury voir dire context: “[T]he first amendment guarantees a limited right of access to the record of closed proceedings concerning potential jury misconduct and raises a presumption that the transcript of such proceedings will be released within a reasonable time.” United States v. Edwards, 823 F.2d 111, 118, reh’g denied sub nom. Times-Picayune Pub. Corp. v. Edwards, 828 F.2d 772 (5th Cir.1987), cert. denied, 485 U.S. 934, 108 S.Ct. 1109, 99 L.Ed.2d 270 (1988).
Even where the guilt or innocence of the defendant was at stake and had yet to be decided, the Fifth Circuit recognized that no presumption of openness attached to proceedings where the higher value to be served was “in preserving the jury as an impartial, functioning, deliberative body.” Id. at 117. In such a circumstance, the Supreme Court has noted that a trial judge may “‘in the interest of the fair administration of justice, impose reasonable limitations on access.’ ” Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501, 511 n. 10, 104 S.Ct. 819, 825 n. 10, 78 L.Ed.2d 629 (1984) (“Press-Enterprise I”) (citations omitted). Here, in the instant case, where the issue of guilt versus innocence has already been determined, the situation, in my opinion, is a fortiori.
The concerns that obtain during a trial are far different and more crucial than those that arise in post-trial jury interviews because, as I have stated, no issue of innocence or guilt is hanging in the balance. The majority implicitly recognizes this when it acknowledges that the “mid-trial voir dire presents a distinct set of concerns” than those presented in *844the post-trial context. Ante at 840. See, e.g., Government of Virgin Islands v. Dowling, 814 F.2d 134, 137-39 (3d Cir.1987) (detailing juror voir dire concerns in trial context); Edwards, 823 F.2d at 117 (same). Notwithstanding this recognition and obvious difference, the majority of this panel rejects the Government’s position that the district court’s release of the transcript within a reasonable time following a post-verdict voir dire adequately satisfies all First Amendment requirements. The majority premises its decision on the questionable observation that “closure will in many cases effectively prevent the public from receiving information that contributes to the news value of a proceeding.” Id. at 842. Yet, it acknowledges that “the. ten day interval between the hearing and the release of the transcript had very little effect on the value of this information as news.” Ante at 842. The Newspapers themselves do not contend otherwise.
The sole argument advanced by the Newspapers for contemporaneous access is that the transcript furnished to them did not suffice because they could not see the judge’s expression or the jurors’ demeanor. Compare United States v. Smith, 787 F.2d 111, 114-15 (3d Cir.1986). Relying only on this lame explanation, the Newspapers insist that they were denied their constitutional “right of access.” In light of the Newspapers’ concession that the closure order in this ease had a minimal impact on their First Amendment rights, I believe the majority has overstated its position without warrant or reason, and has expanded its First Amendment analysis unnecessarily and in disregard of Supreme Court cautions. It has thereby erred in discounting and ignoring the constitutional value of the release of a transcript in the present context. As the Edwards court held, albeit in the more egregious circumstances of a mid-trial juror inquiry, “the availability of the transcript is the key to satisfying the constitutional values of public scrutiny.” 823 F.2d at 118.
II.
In concluding that the district court erred in not permitting the press to attend the post-verdict juror interviews in this case, the majority, in my opinion, has trenched upon traditional doctrine that restricts the formulation of wide-ranging constitutional rules in favor of rules which narrowly prescribe only that which is necessary to resolve the particular question. Thus, this doctrine proscribes expanded and unnecessary First Amendment analysis where alternatives exist. See Church of Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. -, 113 S.Ct. 2217, 2247, 124 L.Ed.2d 472, 516 (1993) (Souter, J., concurring) (“the Court’s better practice, one supported by the same principles of restraint that underlie the rule of stare decisis, is not to ‘formulate a rule of constitutional law broader than is required by the precise facts to which it is to be applied’ ”) (citations omitted).
I find it difficult to excuse the transgression by the majority in this case because here a ready alternative to the majority’s broad rule of contemporaneous access is present. The alternative is the access rule to which I have referred above, i.e., that access in the post-trial juror interview context has been satisfied where a timely transcript has been provided.
It is evident that there is no case which has discussed this precise issue in the First Amendment right of access context. The Supreme Court has yet to examine whether there historically has been public access to post-trial proceedings in general. Neither has the Court, nor for that matter has any federal court, held that the press and public have a right of contemporaneous access to in camera post-trial jury interviews. The majority opinion acknowledges this. Ante at 838. The majority further concedes that, unlike the pre-trial jury voir dire situation, “[n]o such rich historical tradition exists with respect to post-trial examinations of jury misconduct,” and that such post-trial inquiries traditionally have been conducted in camera. Id. Reasoning that “the overwhelming historical support for access in other phases of the criminal process ... applies in this case,” the majority applies the standard of Press Enterprise I for testing “restrictions on the right of access.” Ante at 840.
*845What the majority opinion totally ignores is that, even in the trial setting where the issue of guilt or innocence predominates and where the public interest historically is at its peak, this court has recognized that a right of access, if found, need not be contemporaneous access but can be access after the event. For instance, in Smith, 787 F.2d at 114, we recognized that the general principle of openness in criminal trials also applies to evidentiary rulings made during sidebar and chamber conferences that could affect the course of the trial. Because “the public and press may be justifiably excluded from sidebar and chamber conferences,” notwithstanding their right of access to an evidentiary or similar ruling, we held in Smith that “that ruling must be available for public-review so that the purposes of open trials can be satisfied.” Id. As we explained:
[I]f there has been no contemporaneous observation, the public interest in observation and comment must be effectuated in the next best possible maimer. This is through the common law right of access to judicial records. By inspection of such transcripts, the public, usually through the press, can monitor, observe, and comment upon the activities of the judge and of the judicial process.
Id. at 114-15.
Although Smith was decided in the context of the common law right of access, its reasoning is equally applicable in deciding the First Amendment issue presented here. See Edwards, 823 F.2d at 118. Trial judges traditionally have had the authority to exercise their discretion in conducting in camera conferences during trial. See Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 609 n. 25, 102 S.Ct. 2613, 2621 n. 25, 73 L.Ed.2d 248 (1981); Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 598 n. 23, 100 S.Ct. 2814, 2839 n. 23, 65 L.Ed.2d 973 (1980) (Brennan, J., concurring). The First Amendment simply does hot mandate “public or press intrusion upon the huddle” at sidebar or in chambers. Id. Whether the openness issue is analyzed in the common law context or under the First Amendment, the underlying question is the same in both instances:
“[T]he question in a particular case is whether [closure] is exerted so as not to . deny or unwarrantedly abridge ... the opportunities for the communication of thought and the discussion of public questions immemorially associated with resort to public places.”
Richmond Newspapers, 448 U.S. at 581-82 n. 18, 100 S.Ct. at 2830 n. 18 (Opinion of Burger, C.J.).
III.
As firmly entrenched as any right of access claimed by the press is the correlative principle that the constitutional right of access is not absolute. Bank of Am. Nat’l Trust v. Hotel Rittenhouse, 800 F.2d 339, 344 (3d Cir.1986). If, as the majority contends, “post-trial proceedings as a. general category are [not to be treated] any different with respect to the First Amendment right of access than the other components of a criminal trial,” ante at 839 (citing Press-Enterprise Co. v. Superior Court of Cal., 478 U.S. 1, 7, 106 S.Ct. 2735, 2739, 92 L.Ed.2d 1 (1986) (Press-Enterprise II); Press-Enterprise I, 464 U.S. at 516, 104 S.Ct. at 827 (Stevens, J., concurring); CBS, Inc. v. United States Dist. Court, 765 F.2d 823, 825 (9th Cir.1985) (Kennedy, J., Opinion)), release of a transcript within a reasonable amount of time following the in camera post-trial questioning of jurors clearly suffices to satisfy any access in the present context.
The discretion of trial judges in conducting bench and chambers conferences historically extends to jury matters. Edwards, 823 F.2d at 116; see also United States v. Resko, 3 F.3d 684, 690 (3d Cir.1993) (“the trial judge has discretion, both in cases involving intra- and extra-jury misconduct, to decide how to deal with a situation in which there is an allegation of jury misconduct”); Dowling, 814 F.2d at 137-38 (recognizing trial court’s ■broad discretion in questioning jurors regarding extraneous influence during trial, but expressing preference for individual in camera questioning of possibly-tainted juror). That discretion also extends to the post-trial context of this case. United States v. Ianniello, 866 F.2d 540, 544 (2nd Cir.1989) (noting that district court has absolute discretion *846to conduct in camera post-verdict inquiry into juror misconduct).
In finding a right of contemporaneous access to a post-verdict inquiry into allegations of jury misconduct, the majority errs in misapplying the Supreme Court’s analytical framework for accommodating the values served by public access and competing interests. Both Press-Enterprise I and Press-Enterprise II, upon which the majority relies, turned on the question of whether a transcript of closed criminal proceedings must be made available to the public, not on whether the press must be physically present at each and every step of the criminal trial process — and beyond. In Press-Enterprise II, a magistrate judge had excluded the press and public from a forty-one-day preliminary hearing, and refused the press’ request for release of a transcript at the conclusion of that proceeding. The Supreme Court found that denying release of the transcript frustrated what it characterized as the “ ‘community therapeutic value’ ” of openness. Press-Enterprise II, 478 U.S. at 13, 106 S.Ct. at 2742 (citation omitted). In Press Enterprise 1, the press' sought release of a transcript of the in camera voir dire of prospective jurors in a rape and murder trial. That request was made only after the jury was empaneled and following six weeks of closed proceedings. The Supreme Court held that:
When limited closure is ordered, the constitutional values sought to be protected by holding open proceedings may be satisfied later by making a transcript of the closed proceedings available within a reasonable time * * *.
Press-Enterprise I, 464 U.S. at 512, 104 S.Ct. at 825.
The majority acknowledges, and indeed even recites, the above-quoted language of the Supreme Court, see ante at 842, but inexplicably relies instead on a Fourth Circuit case for a contrary result. That case, In re Charlotte Observer, 882 F.2d 850 (4th Cir.1989); is inapposite. There, the Fourth Circuit was confronted with a magistrate’s closure -order entered on his own motion and issued in lieu of holding a pre-trial jury voir dire. The Fourth Circuit concluded that not only had the magistrate “undervalued the efficacy of jury voir dire as an alternative to the protections that closure might provide,” but that the magistrate had failed to appreciate the significance of the underlying First Amendment values. Id. at 856. I note, of course, that the error in In re Charlotte Observer that the Fourth Circuit corrected was an error committed prior to the commencement of trial, whereas here, as even the majority emphasizes, the jury in this case “had reached a verdict and no longer needed to function as a body.” See ante at 840. This significant distinction implicates a different and “distinct set of concerns” than those involved in the mid-trial, trial and pretrial contexts.
To me, the teaching of these cases indicates that the public interest in the immediate and contemporaneous access to a post-trial juror interview • proceeding, where a transcript is timely provided, is far less significant than is the public interest in either pre-trial or trial proceedings. This must be so because the six societal interests cata-logued by this court in United States v. Criden, 675 F.2d 550, 556 (3d Cir.1982) (“Cri-den II”)2, which impact on a pre-trial in camera hearing, have little relevance to the type of post-trial proceeding conducted here by Judge Giles. In the post-trial context, even the press itself has recognized that “the media’s zeal ... does not center on a concern for litigants’ rights to a fair trial, but rather on a desire for human-interest accounts of deliberative proceedings as ends in themselves, written to sell papers.” Editorial, First Amendment v. Fair Trial, New Jersey Law Journal, Nov. 22,1993, at 16 (discussing *847court-imposed restrictions on post-verdict questioning of jurors by the press).
For these reasons, I am not swayed by the majority’s argument that a timely transcript is an inadequate substitute for actual presence of the press at a post-trial jury inquiry because “it does not reflect the numerous verbal and non-verbal cues that aid in the interpretation of meaning.” Id. at 842. The eases upon which the majority relies for this proposition have no bearing on the constitutional sufficiency of release of a transcript within the very limited situation of an in camera post-verdict jury inquiry. While the text of a transcript may not always provide an adequate substitute for the presence of reporters and the public at trial proceedings, Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1072 (3d Cir.1984), in the unique context of a post-trial jury inquiry, the release of a transcript within a reasonable amount of time provides constitutional access and offends no constitutional requirements.
The constitutional values of openness were achieved in this case with the release of a complete transcript ten days following the conclusion of a brief post-trial in camera proceeding. Because the jury decision had already been made and because, in the post-trial context, there is no mandatory constitutional nexus between contemporaneous access and subsequent access, I believe, and the authorities would indicate, that we can satisfy the concerns of openness and fairness by release of a transcript within a reasonable amount of time. See, e.g., Press-Enterprise I, 464 U.S. at 512, 104 S.Ct. at 825; Press-Enterprise II, 478 U.S. at 13, 106 S.Ct. at 2742; cf. Smith, 787 F.2d at 114-15.
IV.
I thus see no reason to conclude that what Judge Giles did in this case was error. We are not dealing here with court-imposed restrictions on what the press may or may not say or do. We are dealing only with a judge’s inquiry, triggered by the defendant, to determine whether the jurors had been exposed to extraneous influences during the defendant’s criminal trial.
Judge Giles conducted a pre-closure hearing at which counsel for the Newspapers was given a meaningful opportunity to argue in favor of a right of access to the post-verdict jury inquiry. At that hearing, the district court judge explained the general nature of the closed proceeding, and also advised counsel for the Newspapers that:
The transcript of the proceedings, whatever they are, involving the jurors will be released to the public at an appropriate time, probably within days after the conclusion of the proceedings.
[J.A. 28.] In addition, Judge Giles explicitly stated that the court would have “nothing to do about” individual jurors who wished to speak with the press, if they so chose, after the hearing.
Because the press and public were not denied access to information about the post-trial proceeding, or in any way inhibited from discussing the testimony given by jurors at the proceeding, I would hold that the district court’s release of the transcript satisfied the requirements of the First Amendment, as articulated by the Supreme Court in Press-Enterprise II, Press-Enterprise I, and Globe Newspaper.
V.
That no constitutional harm was incurred by the district court’s closure order is underscored by the absence of any real remedy in this case. The majority’s reversal of the March 19, 1993 closure order of the district court accomplishes nothing. The hearing is over; the public has been furnished with the transcript of that hearing; First Amendment values have been satisfied. The absence of a remedy is illustrated by the majority’s pointless remand “to the district court to unseal the March 19, 1993, order unless the district court shall determine, ¿nd so state, that pursuant to our conclusions stated above good cause still exists to keep this order under seal.” Ante at 842. I, therefore, see no reason why, in the very narrow context of this case, the majority feels compelled to interpret First Amendment jurisprudence so expansively as to embrace a contemporaneous right of public access “to proceedings of this nature.” See id. at 835.
*848For all of these reasons, I respectfully dissent.

. While I am not convinced that we must decide that a right of access is essential in a post-trial juror context, I have assumed that right for purposes of this dissent so as to meet the majority analysis on the same playing field. An examination of the district court's reasons for closing its hearing at which it interviewed jurors reveals that the district court took cognizance of the same concerns of bias, misconduct and extraneous influences that were detailed by the Second and Fifth Circuits in United States v. Ianniello, 866 F.2d 540, 543 (2nd Cir.1989) and United States v. Edwards, 823 F.2d 111, 117, reh’g denied sub nom. Times-Picayune Pub. Corp. v. Edwards, 828 F.2d 772 (5th Cir.1987), cert. denied, 485 U.S. 934, 108 S.Ct. 1109, 99 L.Ed.2d 270 (1988), where juror interviews were involved. Here, Judge Giles found:
It is my position that the presence of the press in the proceeding will be coercive and will interfere with the expressions of candor of the jurors. * * *
[Ejven assuming you have a public interest, that public interest is far outweighed by the need of the court and the interest of justice to conduct a hearing in the least coercive atmosphere and I’ve determined that that least coercive atmosphere requires the exclusion of the press. * sfs :}: * 5k *
There’s a further reason. Under the rules, a juror may not be questioned about deliberative processes. It is possible that jurors may inadvertently speak of such deliberations and those disclosures are to be protected against — if they're inadvertent disclosures, they're to be protected and I will protect them.
Thus, the district court, exercising its discretion, determined that the jury voir dire in camera was necessary to safeguard the interests of the Government, the defendant, and the judicial process itself. Certainly these findings were more than sufficient to provide us, as a reviewing court, with the ability to determine the propriety of the closure order. Press-Enterprise Co. v. Superior Court of Cal., 478 U.S. 1, 9-10, 106 S.Ct. 2735, 2740, 92 L.Ed.2d 1 (1986) ("Press-Enterprise II ”); Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501, 510, 104 S.Ct. 819, 824, 78 L.Ed.2d 629 (1984) ("Press Enterprise I").
This being so, I am persuaded that the district court satisfied all applicable standards for a right of access, if we are indeed committed to hold that a right of access obtains in the present context.


. In Criden II, we listed the six societal interests of open court proceedings, identified by members of the Richmond Newspapers Court, as: (1) "promoting informed discussion of governmental affairs by providing the public with a more complete understanding of the judicial system,” (2) assuring the public that "the proceedings were conducted fairly to all concerned”; (3) providing a "significant community therapeutic value”; (4) serving as "a check on corrupt practices by exposing the judicial process to public scrutiny, thus discouraging decisions based on secret bias or partiality”; (5) enhancing the performance of all involved: and (6) discouraging perjury. 675 F.2d at 556 (citations and internal quotes omitted).